UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                )
JULIE GOLDBERG-BOTVIN, et al.,                  )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       )   Civil No. 12-1292 (RCL)
                                                )
THE ISLAMIC REPUBLIC OF IRAN,                   )
                                                )
             Defendant.                         )
                                                )


                                MEMORANDUM OPINION

        This action against the Islamic Republic of Iran (“Iran”) arises from an act of state-

sponsored terrorism.   The decedent, a fourteen-year-old United States citizen named Yael

Botvin, was killed in a September 4, 1997, suicide bombing in the crowded pedestrian mall on

Ben Yehuda Street in downtown Jerusalem, Israel, by Hamas. In a previous action under the

former state-sponsored terrorism exception of the Foreign Sovereign Immunities Act (“FSIA”),

28 U.S.C. § 1605(a)(7), the Court awarded $1.7 million in compensatory damages to Yael’s

estate against Iran and other defendants but denied other forms of requested damages, including

solatium damages for family member plaintiffs and punitive damages for all plaintiffs. Estate of

Botvin v. Islamic Republic of Iran, 873 F. Supp. 2d 232, 246 (D.D.C. 2012). Shortly after the

verdict in that case, the plaintiffs filed this suit under the updated state-sponsored terrorism

provision, 28 U.S.C. § 1605A, seeking the damages they had been denied under the old statute.

The Court GRANTS plaintiffs’ motion for default judgment, ECF No. 13, and awards solatium

and punitive damages as described below.
I.       BACKGROUND

         A. Factual Background 1

         “Defendant Iran is a foreign state and has been designated a state sponsor of terrorism

pursuant to section 69(j) of the Export Administration Act of 1979, 50 U.S.C. § 2405(j),

continuously since January 19, 1984.” Botvin, 873 F. Supp. 2d at 237 (internal quotations and

citation omitted).

         In Botvin, this Court drew on expert testimony given during an evidentiary hearing in

another § 1605(a)(7) case brought by individuals who were injured in the same bombing,

Campuzano v. Islamic Republic of Iran, 281 F. Supp. 2d 258, 261 (D.D.C. 2003) (Urbina, J.), to

find the following facts regarding Iran’s involvement in the September 4, 1997, bombing:

         [T]he bombing was planned by a six-person Hamas cell organized by Mahmoud
         Abu Hanoud—a senior commander in Hamas’ military wing. . . . [who] received
         most of his explosives and military training in an Iranian-sponsored terrorist
         training camp.
                 . . . Iran was encouraging and pushing Hamas’ leaders to carry out suicide
         bombings as a policy, and that policy was approved by the highest authorities in
         Iran. Iran’s relationship with Hamas began in the early 1990s. In 1994, Iran
         received the first delegation of Hamas members who were trained directly by the
         Iranians on Iranian soil.           As the Iran–Hamas relationship matured, the
         involvement of Iran became stronger and stronger with Hamas and especially
         with these terrorist activities . . . .
                 Abu Hanoud personally directed the scouting, planning, disguising, safe
         housing, traveling, and purchasing involved in this sophisticated attack. . . .
         Without Iran, Abu Hanoud would never have known how to build this type of
         bomb and conduct this type of operation. Prior to the attack, Abu Hanoud

1
  Under the FSIA, a court must, out of respect for the principle of sovereign immunity, ensure that plaintiffs
“establish [their] claim or right to relief by evidence that is satisfactory to the court.” 28 U.S.C. § 1608(e). To
satisfy this burden, plaintiffs in this action ask this Court to take judicial notice of prior findings of fact and evidence
related to the Ben Yehuda street bombing and Iran’s involvement in the attack. See Pls.’ Mot. 4–6. Earlier judicial
findings of fact “represent merely a court’s probabilistic determination as to what happened” and thus constitute
hearsay and are ordinarily inadmissible. Anderson v. Islamic Republic of Iran, 753 F. Supp. 2d 68, 75 (D.D.C.
2010). However, the FSIA “permits courts in subsequent related cases to rely upon the evidence presented in earlier
litigation . . . without necessitating the formality of having that evidence reproduced.” Id.; see also Taylor, 811 F.
Supp. 2d at 6–7.




                                                             2
       assigned a Hamas member named Al Zaban—who disguised himself as a
       surveyor—to scout areas of Jerusalem to find the most crowded, the most
       effective places for . . . an attack. Al Zaban settled on the pedestrian mall because
       of its crowds of people and its proximity to government buildings. . . .
                On the afternoon of September 4, 1997, three Hamas suicide bombers with
       cases of powerful explosive bombs arrived at the crowded Ben Yehuda Street
       pedestrian mall in downtown Jerusalem. These bombs contained nails, screws,
       pieces of glass, and chemical poisons to cause maximum pain, suffering, and
       death. The bombs were intended to be detonated in intervals designed to inflict
       maximum causalities on both civilians and responding rescue workers. The
       explosion wounded nearly 200 civilians and killed five, including fourteen-year-
       old Yael Botvin, the daughter of plaintiff Julie Goldberg–Botvin and sister of
       plaintiffs Tamar and Michal Botvin. Hamas publically claimed responsibility for
       the bombing.

Botvin, 873 F. Supp. 2d at 237–38 (internal quotations, modifications, and citations omitted).

       This Court in Botvin found the following facts regarding the four plaintiffs, citing

deposition testimony of Yael’s mother, Julie Goldberg-Botvin, and sister Michal, an affidavit

from her sister Tamar, and other evidence:

       Yael Botvin, a fourteen-year-old ninth grader, was on her way home from the
       Emunah School for the Arts in Jerusalem, Israel, when she was killed by the
       September 4, 1997 suicide bombing. Yael had stopped by the mall to buy school
       supplies when the bombing occurred. . . . Yael survived approximately four hours
       after the bombing, and died due to burns, puncture wounds, and other unspecified
       internal injuries caused by the explosion. She was an American citizen at the time
       of her death. . . .
               Julie Goldberg–Botvin, Yael’s mother, spent “about two hours” not
       knowing whether Yael was safe or whether Yael had been injured by the
       bombing. She stated that “[i]t was horrible, but we didn’t know what to do with
       ourselves so we just stayed there.” . . . Julie . . . [was] then driven by friends to
       Bikur Cholim hospital where they were shown a picture of Yael’s face and asked
       to identify her. [Julie testified that t]he first week “was very difficult because we
       have people coming to the house from the early morning until night.” Life
       without Yael was “very quiet . . . we still miss her.” . . . Julie reflected that “[w]e
       might look okay on the outside, but on the inside we are not okay, even ten years
       later. For me it's terrible to see Yael’s friends who are now 24, 25 years old, and
       married and some of them have babies. It is very difficult.” . . . Julie was a citizen
       of the United States at the time of Yael’s death and remains so today.
               Tamar Botvin . . . , an American citizen at the time of the bombing and
       today, was Yael’s older sister. . . . She was fifteen at the time of Yael’s death.
       Since Yael’s death, Tamar has “found it very difficult to discuss the emotional
       impact . . . and the best way for [her] to express [her] feelings is in writing.” On

                                                 3
       the day of the bombing, Tamar was returning from a school trip when a teacher
       told her news Tamar described as the “worst of my life.” Her sister’s death came
       “less than four years after [their] father died of coronary artery disease.” Tamar
       stated that “[w]e were just beginning to feel like we were coming to terms with
       the sudden loss of a parent when our family was torn apart again.”
               Michal Botvin, Yael’s younger sister, was an American citizen at the time
       of the bombing and remains so today. . . .              She was in seventh grade on
       September 4, 1997 and was eleven-years old. When the bombing occurred,
       Michal was home with her mother Julie; she later went with Julie to the hospital
       where she learned of Yael’s death. Michael felt that “it was very hard for my
       mother and me and Tamar to deal with Yael’s death, especially because my father
       died a few years before . . . it is still hard . . . to continue living with the loss of
       Yael.” Even after ten years had passed, Michal explained that “it is hard to live
       knowing that Yael is not with us, and that she could have been with us.”

Botvin, 873 F. Supp. 2d at 239 (internal citations omitted).

       B. Procedural Background

       In Botvin, this Court entered default judgment against defendants Iran, the Iranian

Ministry of Information and Security, and the Iranian Revolutionary Guard. Botvin, 873 F.

Supp. 2d at 240–43. On July 3, 2012, the Court awarded $1.7 million in compensatory damages

to Yael’s estate, but denied her family members’ claims for solatium damages. Id. The Court

denied these claims because, under the “pass-through” regime of the former state-sponsored

terrorism exception, they were based on Israeli law, which did not provide for this form of

recovery to persons in the family-member-plaintiffs’ positions. Id. at 244–45. The Court also

denied punitive damages, which plaintiffs had conceded were unavailable. Id. at 245–46.

       Plaintiffs filed the present action on August 3, 2012, pursuant to the updated state-

sponsored terrorism provision, § 1605A, and named only Iran. See Compl., ECF No. 1. Yael’s

mother, Julie Goldberg Botvin, and her sisters, Tamar Botvin Dagan and Michal Botvin, seek

solatium damages. The plaintiffs also seek punitive damages. Service was effected on Iran on

November 7, 2012, via diplomatic channels pursuant to 28 U.S.C. § 1608(a)(4). See Return of




                                                  4
Service/Affidavit, ECF No. 10. The Clerk entered default, Jan. 22, 2013, ECF No. 12, and

plaintiffs moved for default judgment, ECF No. 13.

II.    ANALYSIS

       A. Jurisdiction and Sovereign Immunity

       The FSIA provides immunity to foreign states from suit and denies U.S. courts

jurisdiction over such actions. 28 U.S.C. § 1604. Under certain conditions, however, courts

obtain original jurisdiction over suits against foreign states, and those states’ immunities are

waived by statute.

               1. Original Jurisdiction

       The state-sponsored terrorism exception provides that federal courts possess original

jurisdiction over suits against a foreign state only if (1) “money damages are sought” (2) “against

a foreign state” for (3) “personal injury or death” that (4) “was caused” (5) “by an act of torture,

extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material support or

resources . . . for such an act . . . .” 28 U.S.C. § 1605A(a)(1); see also Oveissi v. Islamic

Republic of Iran, 879 F. Supp. 2d 44, 51 (D.D.C. 2012).

       Here, each of these prerequisites is met. First, plaintiffs’ complaint only seeks “money

damages.” See Compl. ¶¶ 28, 31, 34, 37, ECF No. 1. Second, Iran is a foreign state. Third, the

Complaint contains claims arising out of the murder of Yael Botvin—claims that involve

“personal injury or death.” See Compl. ¶ 1. Fourth, as recognized in Botvin, the evidence

establishes that Iran provided substantial support for Hamas’ terrorist activities for the purpose of

undertaking attacks such as the September 4, 1997, bombing in which Yael Botvin was killed,

funneled money and material support to Hamas, and played necessary planning, logistical, and

support roles leading up the bombing. See Botvin, 873 F. Supp. 2d at 237–38. This evidence



                                                 5
satisfies the FSIA’s requirement of a causal connection between the act of the defendant and the

damages that the plaintiffs have suffered. See Valore v. Islamic Republic of Iran, 700 F. Supp.

2d 52, 66 (D.D.C. 2010) (noting that FSIA requires only a “reasonable” connection, not “but-

for” causation). Finally, the 1997 bombing constitutes an extrajudicial killing that occurred as a

direct and proximate result of Iran’s provision of assistance to Hamas and its operatives. The

Court has original jurisdiction over plaintiffs’ claims.

                2. Waiver of Sovereign Immunity

        While this Court’s exercise of jurisdiction over this action is a necessary prerequisite to

moving forward, foreign states remain immune from suit absent a waiver of sovereign immunity.

Oveissi, 879 F. Supp. 2d at 51–52. The state-sponsored terrorism exception provides that such

waiver occurs where (1) “the foreign state was designated as a state sponsor of terrorism at the

time of the act . . . and . . . remains so designated when the claim is filed under this section . . . ,”

(2) “the claimant or the victim was, at the time of the act . . . a national of the United States . . . ,”

and (3) “in a case in which the act occurred in the foreign state against which the claim has been

brought, the claimant has afforded the foreign state a reasonable opportunity to arbitrate the

claim.” 28 U.S.C. § 1605A(a)(2)(A)(i)–(iii).

        Here, the facts warrant waiver of Iran’s sovereign immunity.              First, Iran has been

designated as a state sponsor of terrorism continuously since January 1984 through the present.

See U.S. Dep’t of State, Determination Pursuant to Section 6(i) of the Export Administration Act

of 1979—Iran, 49 Fed. Reg. 2836-02, Jan. 23, 1984; U.S. Dep’t of State, State Sponsors of

Terrorism, http://www.state.gov/j/ct/list/c14151.htm; see also Botvin, 873 F. Supp. 2d at 237.

Second, decedent, Yael Botvin, was a United States citizen up to the time of her death. Id. at

238. Finally, the murder occurred in Israel, not Iran, so the FSIA’s requirement that defendant



                                                    6
be given an opportunity to arbitrate this claim is inapplicable. Iran’s immunity is waived, and it

may be held liable.

       B.      Liability

       Section 1605A(c) creates a federal private right of action for victims of state-sponsored

terrorism.   A plaintiff can seek to hold a foreign state liable for (1) inter alia, an act of

“extrajudicial killing . . . or the provision of material support or resources for such an act” where

(2) the act was committed, or the provision provided, by the foreign state or agent of the foreign

state, and the act (3) “caused” (4) “personal injury or death” (5) “for which courts of the United

States may maintain jurisdiction under this section for money damages.”               28 U.S.C. §

1605A(a)(1), (c).     As the Court has discussed at length elsewhere, the third and fourth

elements—causation and injury—“require plaintiffs to prove a theory of liability” in which

plaintiffs justify the damages they seek, generally expressed “through the lens of civil tort

liability.” Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 176 (D.D.C. 2010).

               1. Act

       Through evidence presented in the first Botvin case, 873 F. Supp. 2d 232, and another

case arising from the same bus bombing, Campuzano, 281 F. Supp. 2d 258, plaintiffs have

sufficiently established that Iran is culpable for both the extrajudicial killing of Yael Botvin and

the provision of material support to the Hamas members involved in the bombing, which

satisfies the first requirement of liability under § 1605A.

       FSIA defines extrajudicial killing by reference to Section 3 of the Torture Victim

Protection Act of 1991. See 28 U.S.C. § 1605A(h)(7). That Act defines an extrajudicial killing

as




                                                  7
       a deliberated killing not authorized by a previous judgment pronounced by a
       regularly constituted court affording all judicial guarantees which are recognized
       as indispensable by civilized peoples.

Torture Victim Protection Act of 1991 § 3(a), 28 U.S.C. § 1350 note. The evidence summarized

above establishes that Yael Botvin’s death was caused by a willful and deliberate act resulting

from the detonation of powerful explosive bombs by Hamas members in a highly trafficked

civilian area designed to inflict the maximum amount of civilian death and pain. Botvin, 873 F.

Supp. 2d at 238–39. There is no evidence that this attack was sanctioned by any judicial body.

The murder of Yael Botvin constitutes an extrajudicial killing undertaken by Hamas acting as an

agent for Iran.

       The FSIA declares that “material support or resources” is defined by reference to the

Federal Criminal Code. 28 U.S.C. § 1605A(h)(3). That definition states that support

       means any property, tangible or intangible, or service, including currency or
       monetary instruments or financial securities, financial services, lodging, training,
       expert advice or assistance, safehouses, false documentation or identification,
       communications equipment, facilities, weapons, lethal substances, explosives,
       personnel . . . and transportation, except medicine or religious materials.

18 U.S.C. § 2339A(b)(1). The evidence summarized above demonstrates that during the period

leading up to the bus bombing, Iran supported Hamas for the purpose of advancing its own

agenda. See Botvin, 873 F. Supp. 2d at 237–38. At the time of the attack, Hamas was a terrorist

organization supported tangibly and financially by Iran. Id. These acts constitute the provision

of material support for FSIA purposes.

                  2. Actor

       The evidence presented establishes that Hamas acted as an agent for Iran during the 1997

bombing. Id. Under such circumstances, Iran may be held vicariously liable for the extrajudicial

killing perpetrated by the Hamas suicide bombers.

                                                8
               3. Theory of Recovery—Causation

       The elements of causation and injury in § 1605A require FSIA plaintiffs “to prove a

theory of liability” which justifies holding the defendants culpable for the injuries that the

plaintiffs have allegedly suffered. Oveissi, 879 F. Supp. 2d at 53–54 (citing Valore, 700 F. Supp.

2d at 73); see also Rimkus, 750 F. Supp. 2d at 175–76 (“[P]laintiffs in § 1605A actions . . . must

articulate the justification for such recovery, generally through the lens of civil tort liability.”).

District courts in this jurisdiction “rely on well-established principles of law, such as those found

in Restatement (Second) of Torts and other leading treatises, as well as those principles that have

been adopted by the majority of state jurisdictions” to outline the boundaries of these theories of

recovery. Bodoff v. Islamic Republic of Iran (“Bodoff II”), 08-cv-547, 2012 WL 5995690, at *8

(D.D.C. Dec. 3, 2012); Oveissi, 879 F. Supp. 2d at 54 (quoting In re Islamic Republic of Iran

Terrorism Litig., 659 F. Supp. 2d 31, 61 (D.D.C. 2009)).

       This Court and others have frequently addressed the Intentional Infliction of Emotional

Distress (“IIED”) theory following the enactment of § 1605A.             See, e.g., Fain v. Islamic

Republic of Iran, 856 F. Supp. 2d 109, 123 (D.D.C. 2012).               Relying principally on the

Restatement, courts have set forth the following standard: “One who by extreme and outrageous

conduct intentionally or recklessly causes severe emotional distress to another is subject to

liability for such emotional distress, and if bodily harm to the other results from it, for such

bodily harm.” Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 26 (D.D.C. 2009) (citing

Restatement (Second) of Torts § 46(1)). Here, this test is satisfied.

       “First, a terrorist attack constitutes extreme and outrageous conduct.” See Bodoff v.

Islamic Republic of Iran (“Bodoff I”), 424 F. Supp. 2d 74, 85 (D.D.C. 2006) (citing Stethem v.

Islamic Republic of Iran, 201 F. Supp. 2d 78, 89 (D.D.C. 2002)).



                                                  9
        Second, as the Court recognized in Botvin, in the evidence summarized above, Yael’s

mother and sisters have established in great detail the severe emotional distress that resulted from

the attack. In her 2008 deposition, Julie Goldberg-Botvin, Yael’s mother, reflected that “[w]e

might look okay on the outside, but on the inside we are not okay, even ten years later. For me

it’s terrible to see Yael’s friends who are now 24, 25 years old, and married and some of them

have babies. It is very difficult.” Botvin, 873 F. Supp. 2d at 239. Tamar testified that the news

of her sister’s death was the “worst of [her] life,” coming “less than four years after [her] father

died of coronary artery disease.” Id. She stated that “[w]e were just beginning to feel like we

were coming to terms with the sudden loss of a parent when our family was torn apart again.”

Id. Michal Botvin was just eleven-years old when the bombing occurred and accompanied her

mother to the hospital where she learned of Yael’s death. She explained that “it was very hard

for my mother and me and Tamar to deal with Yael’s death, especially because my father died a

few years before . . . it is still hard . . . to continue living with the loss of Yael.” Id.

        Third, supporting and funding a terrorist attack designed to kill and injure innocent

civilians, as defendants did here, is at least reckless as to the prospects of causing severe

emotional distress in the family members of the victims of the attack. See Bodoff II, 2012 WL

5995690, at *9.

        The scope of recovery under the IIED theory is limited by two qualifications: the plaintiff

must be “a member of [the injured person’s] immediate family” and must be “present at the

time.” Fain v. Islamic Republic of Iran, 856 F. Supp. 2d 109, 123–24 (D.D.C. 2012) (quoting

Restatement (Second) of Torts § 46(2)(a)–(b)). Plaintiffs are either the parents or siblings of the

decedent and thus fall within even the strictest definition of immediate family. See Valore, 700

F. Supp. 2d at 79 (noting that immediate family “is consistent with the traditional understanding



                                                    10
of one’s immediate family” and includes “one’s spouse, parents, siblings, and children”). None

of the plaintiffs in this action were present and witnesses to the bus attack. However, this Court

has previously recognized that the presence requirement is subject to a caveat—specifically, the

Restatement “‘expresses no opinion as to whether there may not be other circumstances under

which the actor may be subject to liability.’” Heiser, 659 F. Supp. 2d at 26–27 (quoting

Restatement (Second) of Torts § 46). As the Heiser Court explained: “Terrorism [is] unique

among the types of tortuous activities in both its extreme methods and aims. . . . All acts of

terrorism are by the very definition extreme and outrageous and intended to cause the highest

degree of emotional distress, literally, terror.” Id. at 27. Thus, the Court concluded that a

plaintiff “need not be present at the place of outrageous conduct, but must be a member of the

victim’s immediate family.” Id. Here, the non-present family member plaintiffs—Julie, Michal,

and Tamar—satisfy the causation requirement for an award against Iran under the federal cause

of action in FSIA §1605A(c).

                4. Personal Injury

        This Court has already determined that plaintiffs have brought an action for “personal

injury or death” by bringing a claim arising out of the extrajudicial killing of Yael Botvin.

                5. Jurisdiction

        The Court has already determined that it is proper to exercise jurisdiction over defendant

in this action, and that plaintiffs are only seeking monetary compensation. This final element of

liability is satisfied. Because all elements are satisfied, Iran is liable.

III.    DAMAGES

        Damages available under the FSIA-created cause of action “include economic damages,

solatium, pain and suffering, and punitive damages.” 28 U.S.C. § 1605A(c)(4). To obtain



                                                   11
damages against defendants in an FSIA action, the plaintiff must prove that the consequences of

the defendants’ conduct were “reasonably certain (i.e., more likely than not) to occur, and must

prove the amount of the damages by a reasonable estimate consistent with this [Circuit’s]

application of the American rule on damages.” Oveissi, 879 F. Supp. 2d at 55. As found in the

initial Botvin litigation, plaintiffs have proved that Iran’s commission of acts of extrajudicial

killing and its provision of material support and resources for such killing were reasonably

certain to, and indeed intended to, cause injury to plaintiff. Thus, as a general matter, damages

are appropriate.

       A.      Compensatory Solatium Damages

       As a result of the severe emotional distress suffered by Yael’s mother and sisters as a

result of this attack, each is entitled to solatium damages. The general rule of this Court is that

parents of deceased victims should receive $5 million, and siblings receive $2.5 million. See

Estate of Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d 229, 269 (D.D.C. 2006). The Court

finds that these standard amounts are appropriate here and will award $5 million to Yael’s

mother, Julie, and $ 2.5 million to each of her sisters, Michal and Tamar—a total of $10 million

in solatium. This amount is in addition to the $1.7 million in compensatory damages awarded to

the estate of Yael Botvin previously.

       B.      Punitive Damages

       “Punitive damages, made available under the revised FSIA terrorism exception, serve to

punish and deter the actions for which they are awarded.” Oveissi, 879 F. Supp. 2d at 55–56

(citing In re Islamic Republic of Iran Terrorism Litig., 659 F. Supp. 2d at 61; Heiser, 659 F.

Supp. 2d at 29–30; Acosta v. The Islamic Republic of Iran, 574 F. Supp. 2d 15, 30 (D.D.C.

2008); Restatement (Second) of Torts § 908(1)). As Magistrate Judge Facciola explained in a



                                                12
recent opinion revising an award of punitive damages under § 1605A, “an award of punitive

damages is [not] designed to be particularized per victim. Rather, the court must arrive at a

number that will serve the interest of deterrence.” Estate of Buonocore v. Great Socialist

People’s Libyan Arab Jamahiriya, 06-cv-727, 2013 WL 653921 (D.D.C. Feb. 12, 2013).

        In Murphy v. Islamic Republic of Iran, this Court held that “[w]here there is more than

one case arising out of the same facts, an analysis of the amount of punitive damages awarded

compared with the amount of compensatory damages awarded can be used to gauge the amount

of punishment and deterrence the Court considered necessary based on the injuries plaintiffs to

that case suffered.” 740 F. Supp. 2d 51, 82 (D.D.C. 2010). Here, there is at least one other case

arising out of the same attack. In Campuzano, Judge Urbina awarded $300 million in punitive

damages to eight plaintiffs injured (but not killed) by the same bombing, a total of $98.96 million

in compensatory damages to those same plaintiffs, and $13.5 million in compensatory solatium

damages to their family members—a total of $113.46 million in compensatory damages. 281 F.

Supp. 2d at 279. Under the Murphy approach the Court will determine the ratio of punitive to

compensatory damages in the earlier case, and apply the same ratio to determine the amount of

punitive damages to award in the present one. See Murphy, 740 F. Supp. 2d at 81–82. 2 From

Campuzano, the Court takes the $300 million as the numerator and $113.46 million as the

denominator and finds that this ratio is 2.64. In other words, in Campuzano, Judge Urbina felt

that for every $1.00 awarded in compensatory damages to the victims of the attack, the

defendants should be forced to pay punitive damages of $2.64.

        The Court will apply the same ratio here. The Court previously awarded $1.7 million in

compensatory damages to the estate of Yael Botvin and now awards $10 million in

2
 For other examples of the Murphy method, see, for example, Taylor v. Islamic Republic of Iran, 881 F. Supp. 2d
19, 24 (D.D.C. 2012) and Valencia v. Islamic Republic of Iran, 774 F. Supp. 2d 1, 18 (D.D.C. 2010).

                                                       13
compensatory damages to her family members. The total compensatory damages awarded are

$11.7 million. Multiplying this number by the ratio of 2.64, plaintiffs are entitled to a punitive

damages award of $30.89 million—to be divided evenly among all four plaintiffs.

       IV.     CONCLUSION

       For the foregoing reasons, plaintiffs’ motion for default judgment shall be granted. An

order shall issue with this opinion.

       Signed by Royce C. Lamberth, Chief Judge, on April 4, 2013.




                                               14